PER CURIAM: *
Prisoners at the Walnut Grove Correctional Facility filed this lawsuit in November 2010, challenging what they referred to as the “barbaric, unconstitutional condi*210tions” of confinement and alleging that Walnut Grove was violating their Eighth Amendment rights. In March 2012, the district court entered a consent decree, approving and adopting substantive remedies to which the parties had agreed. In 2015, Walnut Grove filed a motion to terminate the decree in its entirety, pursuant to the Prison Litigation Reform Act, claiming that prospective relief was no longer necessary. In July, the district court entered a final judgment in favor of the plaintiffs on Walnut Grove’s motion to terminate. Marshall Fisher, the Mississippi Department of Corrections (MDOC), appealed. On September 15, 2016, while the appeal was pending, the MDOC closed Walnut Grove, and all prisoners were transferred to other facilities within the state. We invited the parties to address whether the closure of Walnut Grove rendered the appeal moot.
It is well settled that mootness is a threshold jurisdictional inquiry. See Deakins v. Monaghan, 484 U.S. 193, 199, 108 S.Ct. 523, 98 L.Ed.2d 529 (1988) (“Article III of the Constitution limits federal courts to the adjudication of actual, ongoing controversies between litigants.”). In general, a claim becomes moot “when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Murphy v. Hunt, 455 U.S. 478, 481, 102 S.Ct. 1181, 71 L,Ed.2d 353 (1982) (per curiam). “If a dispute has been resolved, or if it has evanesced because of changed circumstances, it is considered moot,” Louisiana Envtl. Action Network v. U.S. E.P.A., 382 F.3d 575, 580-81 (5th Cir. 2004) (citing American Medical Assoc. v. Bowen, 857 F.2d 267 (5th Cir. 1988)). Here, the closure of Walnut Grove has rendered the consent decree inoperative, resolving the dispute over its continued enforcement and mooting Fisher’s appeal of the district court’s judgment. See id.; see also Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).
Because the issue is moot, we DISMISS the appeal for lack of jurisdiction.1 However, “a determination of mootness neither precludes nor is precluded by an award of attorneys’ fees.” Doe v. Marshall, 622 F.2d 118, 120 (5th Cir. 1980). The district court therefore retains jurisdiction to rule on the plaintiffs’ motion for attorneys’ fees under 42 U.S.C. § 1988.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. Fisher urges us to vacate the district court’s judgment if we find that the appeal is moot. The Supreme Court has emphasized that va-catur is an “extraordinary” and equitable remedy. See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 25-26, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994). The burden is on “the party seeking relief from the status quo” of the lower court judgment to demonstrate "equitable entitlement to the extraordinary remedy of vacatur.” See id. at 26, 115 S.Ct. 386. Fisher has not met this burden.